Citation Nr: 1812779	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-34 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased initial evaluation for depression, currently rated as 50 percent disabling from April 25, 2008 to August 20, 2015 and 70 percent disabling since August 20, 2015.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral foot disability.

3. Entitlement to service connection for bilateral foot disability.

4. Entitlement to a disability rating in excess of 10 percent for right knee strain.

5. Entitlement to a disability rating in excess of 10 percent for left knee strain.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


	(CONTINUED ON NEXT PAGE)


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to July 2004.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was later transferred to the RO in Newark, New Jersey.  In February 2013, the RO issued a decision increasing the disability rating assigned to the Veteran's service connected right and left knee strains from zero percent disabling to 10 percent.  In the same decision, the RO confirmed and continued the denial of a previously denied claim for service connection for a disability of the bilateral feet.  In a separate rating decision, issued in May 2013, the RO granted service-connected disability compensation for depression and assigned an initial 50 percent rating, effective April 25, 2008.  The Veteran appealed the denial of her feet claim and also the disability ratings assigned for her service-connected depression and strains of the right and left knees.  

In her substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge.  Such a hearing was scheduled for November 29, 2017.   Two days before the scheduled hearing, the Board received a letter from the Veteran's attorney withdrawing her prior hearing request.  Because the Veteran withdrew her hearing request, this appeal may proceed without a hearing transcript.  38 C.F.R. § 20.704(e) (2017).

In June 2018, the Veteran's attorney submitted a brief which relates factual assertions by the Veteran which were not available to the Agency of Original Jurisdiction (AOJ) at the time it most recently adjudicated the issues on appeal.  The attorney, however, waived the Veteran's right to have the AOJ consider the newly submitted evidence in the first instance.  38 C.F.R. § 20.1304(c) (2017).  

According to a report submitted by a psychologist in private practice, dated August 2015, as a result of her service-connected depression, the Veteran is unable to work.  This opinion raises the issue of whether she is entitled to a total disability rating based on individual unemployability (TDIU).  When the issue of TDIU is raised by the record during the appeal of a claim for an increased rating, the issue of TDIU is considered part of the pending claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The most recent statement of the case (SOC) acknowledged the psychologist's statement about unemployability, but found it was unnecessary to address the issue of TDIU because the psychologist's report also indicated that the Veteran was employed.  The report, however, describes the Veteran's work was part-time, and it is unclear whether it amounts to a "substantially gainful occupation" as those terms are used in 38 C.F.R. § 4.16 (2017).  Thus, it is necessary to address TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for left and right knee strains, service connection for a bilateral foot disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In August 2010, the RO denied service connection for a claimed bilateral foot disability; the Veteran did not appeal that decision nor did she submit new and material evidence within one year.

2. Evidence submitted since the August 2010 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish service connection for a claimed disability of the bilateral feet.

3. Throughout the appeal period, the evidence is at least evenly balanced as to whether depression has been manifested by occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1. The August 2010 decision denying service connection for a bilateral foot disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2017).

2. Evidence received since the August 2010 decision is new and material and the previously denied claim for service connection for a bilateral foot disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 70 percent for depression, but no higher, have been met throughout the relevant appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310, 9434 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed her initial claim for service connection for a bilateral foot disability in April 2008, which was denied in December 2008.  In March 2010, the Veteran filed substantially the same claim, which the RO appropriately considered as a request to reopen the previously denied claim.  The RO denied the second claim in August 2010.  

Within one year after she was notified of the August 2010 rating decision, the Veteran submitted a written statement indicating that she received treatment for all of her claimed disabilities - including, presumably, her the disabilities of her feet -within one year after her discharge from active duty.  Because the RO received this statement before the effective date of the current version of 38 C.F.R. § 20.201(a) (requiring a notice of disagreement to be filed on a specific form provided for that purpose by the Secretary), this statement could plausibly be construed as a notice of disagreement under the applicable law.  But when an employee of the AOJ contacted the Veteran by telephone to clarify the scope of her potential appeal, the Veteran specifically denied an intention to appeal and asked to have her statement treated as a request for the RO to reconsider its decision.  The Veteran submitted several medical documents within one year of the August 2010 rating decision, but these documents appear to be duplicates of records which were available to the RO before that date.  Accordingly, the Board finds that the Veteran did not file a notice of disagreement or submit new and material evidence within one year after she was notified of the denial of service connection for a bilateral foot disability, and therefore the August 2010 decision is final.  See 38 U.S.C.A. § 7105.

Because the Board must consider "the evidence of record at the time of the last prior final denial of the claim sought to be reopened," the Board's reopening analysis must focus on the evidence available to the RO at the time of the August 2010 rating decision, rather than the evidence available at the time of the earlier December 2008 decision.  38 C.F.R. § 3.156(a).

As of August 2010, the available evidence consisted of service treatment records, written statements from the Veteran, and post-service medical treatment records from multiple health care providers in private practice.   According to the August 2010 rating decision, the RO denied the Veteran's request to reopen her foot disability claim because "[t]here is no evidence of the claimed condition in service and there is no evidence linking a current condition to service.  Therefore, service connection for a flat feet [sic] now claimed as a bilateral foot condition is denied."  

In her pre-August 2010 written statements, the Veteran described the symptoms of her post-service foot conditions and she indicated that, before joining the Army, she did not suffer from similar conditions.  But at the time of the most recent prior final denial of the claim, she had submitted no statements suggesting that her current bilateral foot pain actually had its initial onset in service.  In her most recent January 2018 written brief, the Veteran claimed, through her attorney, that "her foot pain began while in service."  

For the purpose of the Veteran's request to reopen her claim, the Board must presume that the newly submitted evidence is credible.  See Justus, 3 Vet. App. at 513.  Because similar evidence was not available to agency decisionmakers in August 2010, the new evidence is new and material and the previously denied claim for service connection for a bilateral foot disability will be reopened.

II.	VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability rating assigned after VA granted service connection for depression.   Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The AOJ attempted to obtain records from a psychologist in private practice who the Veteran identified as a person who treated the Veteran for depression in the year 2005.  The RO appropriately sought copies of these records from the psychologist herself and from the practice where that psychologist was employed at the time indicated by the Veteran.  Although the psychologist did not respond to the records request, her former office has indicated that it was the office's usual practice to dispose of such records after seven years.  Under these circumstances further attempts to obtain these records would be futile.  

In March 2013, the RO arranged for the Veteran to be examined by a psychologist.  The Board has carefully reviewed the examiner's report and finds that, together with the post-service medical records and a second examination report provided by a psychologist in private practice, it is adequate for rating purposes.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

III.  Increased Rating for Depression

Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The relevant criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is authorized for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

As noted above, the RO has granted entitlement to service connection for depression at an initial 50 percent disability rating, effective April 25, 2008 which is the date of the Veteran's initial claim.  In a subsequent rating decision, issued in September 2015, the RO increased that rating to 70 percent, with August 20, 2015 -the date of the Veteran's examination by a psychologist in private practice - as the effective date of the increase.  

As the Board noted earlier, a VA psychologist examined the Veteran in March 2013.  The diagnosis was chronic major depression and cannabis abuse in remission.  According to the examiner, the Veteran's symptoms met the criteria for a  30 percent rating - i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care and conversation.  Although the examiner's opinion on this issue is relevant, her application of the legal rating criteria is not binding on the Board.

The March 2013 VA examiner reviewed the Veteran's claims file, noting past treatment for depression.  The examiner also considered a letter from a former employer of the Veteran, who indicated that the Veteran was unable to maintain employment as a data entry clerk because she "struggled with detail of the job and checking work."  In her interview with the examiner, the Veteran said that she was living with her mother, who was frustrated with her depressed mood.  The Veteran also told the examiner that she had no friends.  

The examiner quoted a VA treatment note which indicates that,  "[the Veteran] thinks of suicide but would never do it due to her commitment and relationship with her mother. . . ."  But the examiner did not identify suicidal ideation as one of the Veteran's symptoms.   According to the examiner, the symptoms of the Veteran's service-connected depression consisted of depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  The "remarks" section of the examiner's report indicates that the Veteran had one previous hospitalization due to suicidal ideation.  

In support of her claim, the Veteran submitted a later mental evaluation report, written by a psychologist in private practice who examined her in August 2015.  According to the report, the Veteran's symptoms consisted of anxiety, chronic sleep impairment, an inability to establish and maintain effective relationships, and
 near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The psychologist described the Veteran's interpersonal relationships as stormy and unstable.  The Veteran's judgment was fair, but her insight was limited.  Her memory was broadly intact, but spotty and inexact when it came to recalling specifics.  The Veteran reported emotional lability and crying spells.  In the psychologist's opinion, the Veteran's psychological condition made her unemployable and caused deficiencies in most areas including work, family relations, judgment, thinking and mood.

In addition to the examination reports, the Board has considered records of mental health treatment during the relevant appeal period.  In August 2009, the Veteran was admitted to a private hospital for depression and suicidal thoughts.  Treatment notes indicate an attempt to take an overdose of sleeping pills.  According to the notes, "[The Veteran] also reports a long history of depression with suicidal gestures.  This recent attempted [overdose] is the first time the patient reports she really meant to kill herself."

In June 2010, the Veteran visited the Emergency Department at a VA hospital.  The records concerning this visit include a psychological assessment, which is positive for suicidal ideation but indicates that the Veteran had no plans to commit suicide.  According to a September 2010 VA mental health note, the Veteran denied suicidal ideation.  But she did say that "she gets suicidal thoughts with no plan occasionally, last [episode of suicidal ideation] was a month ago . . . ."  

According to a December 2010 VA mental health outpatient note, a nurse practitioner completed a risk assessment for the Veteran, which indicated that the Veteran posed no significant risk of harm to herself and others.  The nurse practitioner identified the Veteran's problem as depression and treatment goals were to decrease suicidal ideation, decrease mood disturbance, and to decrease racing thoughts so that the Veteran's thought processes could become logical and linear.  
After the December 2010 note, there was a long gap in the Veteran's mental health treatment.  In September 2015, the Veteran said that she occasionally experienced suicidal ideation, but once again she denied having any specific plan or intention to harm herself.  She said she was constantly tense and irritable.  She denied suicide attempt and also denied manic or delusional feelings.   

Analysis

Suicidal ideation is one of the symptoms contemplated for an increased 70 percent disability rating for PTSD.  38 C.F.R. § 4.130.  The mental health treatment records and both examination reports suggest that the Veteran has experienced suicidal ideation since at least September 2009, but that, for most of the appeal period, she has not entertained any specific plan or intention to harm herself.  The March 2013 VA examiner gave the most conservative assessment of the intensity of the Veteran's symptoms, suggesting that they most closely resembled the criteria for a  30 percent disability rating.  The examiner was clearly aware of the Veteran's history of suicidal ideation because she quoted a VA treatment note describing suicidal thoughts and described the Veteran's previous hospitalization for suicidal ideation.  But the examiner did not list suicidal ideation as one of the Veteran's symptoms.  Reading her report as a whole, the examiner's opinion is best understood as expressing the belief that, for the purpose of the rating criteria, suicidal ideation justifies a 70 percent rating only when accompanied by a specific plan or intent to harm oneself.  

Such a belief is not consistent with Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  In Bankhead, the Court reviewed recent literature concerning suicide among Veterans, noting that "both passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Id. at 20.  The Court explained that because suicidal ideation appears only in the 70 percent evaluation criteria, with no less severe analogues at a lower level of evaluation, "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id.

The March 2013 VA examiner's error about the significance of passive suicidal ideation under the rating criteria was an error in legal interpretation.  Matters of legal interpretation are beyond the medical examiner's responsibility.  Rather, it is the role of the Board to make such determinations based on all available evidence.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (contrasting the roles of medical examiners and VA adjudicators), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).  The examiner was aware of the evidence of suicidal ideation and her examination report as a whole was not undermined by an inaccurate factual premise.  

In addition to suicidal ideation, the report of the Veteran's private psychologist identified other symptoms which are among the criteria for a 70 percent rating -the inability to establish and maintain effective relationships, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Based on these findings, the RO assigned the date of the private psychologist's examination - August 20, 2015 - as the effective date for the change in the staged rating assigned for the Veteran's service connection depression - i.e., 50 percent prior to the date of the examination and 70 percent since then.

Under the circumstances of this case, assigning August 20, 2015 as the effective date of the increase potentially understates the severity of the Veteran's psychiatric symptoms.  The private psychologist's description of the Veteran's interpersonal relationships as "stormy and unstable" necessarily reflects his assessment of events in the Veteran's life prior to the date he examined her.  The March 2013 examiner noted that, at that time, the Veteran was already unable to establish and maintain effective relationships.   It is also clear that suicidal ideation began long before she was examined by the private psychologist.  She was hospitalized after a suicide attempt in August of 2009 and visited the Emergency Department for psychiatric symptoms in June 2010, at which time a psychological assessment is positive for suicidal ideation.  In December 2010, her mental healthcare providers apparently considered the reduction in the frequency of the Veteran's suicidal ideation a significant goal of her treatment.  The Board has considered the possibility of assigning the date of the Veteran's suicide attempt in August 2009 as the effective date of the 70 percent rating, but treatment notes from her hospitalization suggest that her symptoms began earlier still: "[The Veteran] also reports a long history of depression with suicidal gestures.

When there is a reasonable doubt exists about the severity of a service-connected disability, that doubt must be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Given the available evidence, the Board will accelerate the effective date of the Veteran's 70 percent rating for service-connected depression to April 25, 2008 - the day the RO received the Veteran's initial claim for service connection for a psychiatric disability, which was finally resolved in her favor by the May 2013 rating decision, which is the subject of this appeal.

There is, however, the evidence does not show that symptoms of the Veteran's service-connected depression have ever more closely approximated the criteria for a total 100 percent rating.  Because her suicidal ideation was almost always passive and without any intent or plan to actually kill herself, the evidence does not support a finding that her symptoms caused a persistent danger of hurting herself or others.  The Veteran has consistently denied hallucinations or delusions. And there is no evidence that the Veteran has experienced gross impairment in thought process or communication; disorientation to time or place or memory loss for the names of close relatives, her own occupation or her own name. Neither the March 2013 VA examination report nor the August 2015 private psychologist's report indicate that symptoms of depression have caused total occupational and social impairment.  Even the Veteran's attorney only argues that a 70 percent rating should be applied to the entire relevant appeal period.  She makes no argument that the criteria for a 100 percent rating apply at any point.  For these reasons, the Board must deny a rating higher than 70 percent. 


ORDER

New and material evidence has been received to reopen a claim for service connection for a bilateral foot disability. The appeal is allowed to this extent.

An initial disability rating of 70 percent, but no higher, for service-connected depression is granted, effective April 25, 2008.


REMAND

Increased Rating for the Knee Disabilities

Through her attorney, the Veteran has indicated that symptoms associated with her service-connected disabilities of left and right knee strain are more severe than when her knees were previously examined in October 2012.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992). 

Furthermore, the October 2012 examination report does not comply with 38 C.F.R. § 4.59 (2017) as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, the examiner should attempt to obtain separate range of motion test results "on both active and passive motion and in weight bearing and nonweight-bearing . . . ." Id. at 170.


Service Connection for a Claimed Disability of the Feet

Both before and after the previous denials of the Veteran's newly reopened claim for service connection for a bilateral foot disability, the AOJ denied the claim without first arranging an examination or obtaining an expert opinion concerning the probability that her current disabilities of the feet had their onset during her active duty service or are otherwise related to service.  

The Veteran's post-service medical records indicate mild pes planus and residual pain in both feet following surgeries on both feet in 2009 and 2010.  Treatment records from approximately one year after the Veteran's discharge from active duty mention hammertoes and other foot symptoms and, as noted above, the Veteran herself has asserted that her foot pain began during active duty.  These circumstances are enough to trigger the requirement for a VA examination, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), and the Board must remand the reopened foot claim so that the examination can take place.

TDIU

The Veteran's request for a TDIU rating is inextricably intertwined with the service connection and increased claims which the Board is remanding.  The remanded claims, if they are resolved in the Veteran's favor, could potentially affect whether the Veteran is eligible for a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).  The Board will remand the Veteran's TDIU appeal pending the resolution of the intertwined issues.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment since September 2015.

2. Schedule a VA examination by qualified medical professional to determine the nature and etiology of the Veteran's claimed disabilities of the feet, to include any current residuals of foot surgeries in 2009 and 2010.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current disorders of the feet.

For each diagnosed foot disorder, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disorder is related in any way to the Veteran's active duty service, to include whether any current disability was caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) during active duty service.  

A complete rationale should be provided for the examiner's opinion.  In explaining the reasons for his or her opinion, the examiner should address the Veteran's lay statements indicating that foot pain began during her active duty service.  The examiner is advised that the Veteran is competent to say that she experienced foot pain in service and that the absence of contemporaneous medical records describing foot pain is not, in itself, a sufficient reason to reject the Veteran's version of events.  If the examiner believes that the Veteran's lay statements are inconsistent with medical evidence, he or she should thoroughly explain the reason for that opinion.  

3. Schedule a VA examination to ascertain the current severity of the Veteran's service-connected disabilities of the knees.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  The examiner must describe all functional impairment associated any diagnosed knee disability.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

4. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


